DETAILED ACTION
   
Applicant submitted remarks in response to the latest Office action on 16 November 2022.  Therein, Applicant amended claims 1, 3, 12, 17 and 20.  No claims were cancelled or newly added.  The submitted claims have been entered and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response to Amendments/Arguments
Applicant's amendments and related arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.   
Applicant asserts that the claim limitation “wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, controls the steering system of the vehicle to adjust the path of travel of the equipped vehicle to avoid collision with the pedestrian” is not disclosed by the prior art of record.  Examiner does not agree.  
It is acknowledged that the primary reference of Murphy does not explicitly disclose controlling the steering system to adjust the potential collision path.  Additionally, examiner will not rely on the fact that it is inherent that autonomous vehicles possess the ability to control steering/paths to avoid collisions.  However, examiner has determined that the prior art combination, and specifically the teaching of Zagorski, discloses controlling the steering system to adjust a path to avoid a collision.  
As has already been established, Murphy discloses “wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, adjusts the path of travel of the equipped vehicle to avoid collision with the pedestrian”.  Thus, the missing limitation is “controls the steering system of the vehicle to adjust…”.    
Looking to Zagorski, it is disclosed that steering is controlled so that a hazard can be averted (see para. 0019).  It is interpreted that controlling the steering implicitly controls the vehicle path that avoids the hazard.  Additionally, Zagorski further teaches that a “hazard” can include a pedestrian (see para. 0021).  Accordingly, Zagorski has the necessary teaching of control of a steering system to change the path to avoid collision with a potential pedestrian.  When combined with Murphy’s relevant teachings, the combination of Murphy and Zagorski read on the entirety of the limitation at issue.  
The rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 12, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027) in view of Zagorski, et al. (U.S. Patent Publication No. 2013/0151058).  
For claim 1, Murphy discloses a camera (para. 0125).  However, Murphy does not explicitly disclose the location of the camera.  The location of the camera is considered an obvious design choice.  One of ordinary skill in the art has limited options on where to place the camera and would have an expectation of success that the location would produce the intended results.  It would have been obvious to one of ordinary skill in the art to place the camera in the interior of the cabin based on the motivation to improve a robotic driving system that must recognize and process driving constraints so that it may follow traffic rules, especially in an urban environment, where there is a large presence of road signs, traffic signals, vehicles and pedestrians.
Continuing with the claim, Murphy further discloses a control comprising an image processor operable to process image data captured by the camera (see para. 0127); wherein the control, via image processing at the image processor of image data captured by the camera, determines lane markings of a traffic lane of a road being traveled by the equipped vehicle (see para. 0189).  Murphy does not explicitly disclose the next limitation. 
A teaching from Zagorski discloses wherein the control determines a leading vehicle ahead of the equipped vehicle and in the same traffic lane of the road as the equipped vehicle (see paras. 0028-0029), and wherein the control controls a steering system of the equipped vehicle to adjust a path of travel of the equipped vehicle to follow the determined leading vehicle in the same traffic lane (see paras. 0028-0029, Figs. 3 and 4 illustrate following a leading vehicle in the same lane).  It would have been obvious to one of ordinary skill in the art to modify Murphy to include the teaching of Zagorski based on the motivation to improve an active system for a vehicle and, more particularly, to an active vehicle system that monitors the behavior of one or more surrounding vehicles and alters, adjusts and/or controls operation of a host vehicle.  
Continuing with the claim, Murphy further discloses wherein, with the equipped vehicle moving in a forward direction along the road, the control, via image processing at the image processor of image data captured by the camera, determines presence of a pedestrian ahead of the vehicle and in the field of view of the camera (see para. 0137, Fig. 4); wherein the control, via image processing at the image processor of image data captured by the camera, is operable to determine that the pedestrian present ahead of the equipped vehicle is moving across the path of travel of the equipped vehicle (see para. 0137, Fig. 5); and wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle (see Figs. 5, 11, 13, paras. 0141, 0138), adjusts the path of travel of the equipped vehicle to avoid collision with the pedestrian (see Fig. 12, #1203, Fig. 6, #603, stop/slow paras. 0141, 0138).   Murphy does not explicitly disclose “controls the steering system of the vehicle to adjust…”.    
However, Zagorski, teaches that steering is controlled so that a hazard can be averted (see para. 0019, controlling the steering implicitly controls the vehicle path that avoids the hazard) and teaches that a “hazard” can include a pedestrian (see para. 0021).  Accordingly, Zagorski has the necessary teaching of control of a steering system to change the path to avoid collision with a potential pedestrian.   It would have been obvious to one of ordinary skill in the art to modify Murphy to include the steering control and pedestrian/collision avoidance of Zagorski based on the motivation to improve an active system for a vehicle and, more particularly, to an active vehicle system that monitors the behavior of one or more surrounding vehicles and alters, adjusts and/or controls operation of a host vehicle.   
Regarding claim 2, Murphy further discloses wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, reduces forward speed of the equipped vehicle (see para. 0138).  
With reference to claim 3, Murphy and Zagorski further teach wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, determines a predicted path of the pedestrian and controls the steering system of the vehicle to adjust the path of travel of the equipped vehicle to avoid the predicted path of the pedestrian (see Murphy, para. 0138, 0141; see Zagorski, paras. 0019, 0021).
With regards to claim 4, Murphy further discloses wherein the control autonomously maneuvers the equipped vehicle to avoid collision with the pedestrian (see para. 0126).
Referring to claim 5, Murphy further teaches wherein the control autonomously maneuvers the equipped vehicle by controlling a steering system of the equipped vehicle, a braking system of the equipped vehicle and an accelerator of the equipped vehicle (see para. 0126, autonomous control inherently includes such systems). 
For claim 6, Murphy discloses wherein the control provides autonomous maneuvering of the equipped vehicle (see para. 0126) when the forward speed of the equipped vehicle is less than 25 mph (see para. 0171).  While 25 MPH is greater than 25 KPH, the exact speed with which to provide autonomous maneuvering is considered an obvious design choice and would have been easily selectable and integrated by one of ordinary skill in the art at the time of the invention based on the motivation to improve a robotic driving system that must recognize and process driving constraints so that it may follow traffic rules, especially in an urban environment, where there is a large presence of road signs, traffic signals, vehicles and pedestrians.   
Regarding claim 7, Murphy further discloses wherein the control, via image processing at the image processor of image data captured by the camera, determines if the pedestrian present ahead of the equipped vehicle and in the field of view of the camera is outside of the path of travel of the equipped vehicle and moving toward the path of travel of the equipped vehicle (see para. 0138), and wherein the control, responsive to determination that the pedestrian present ahead of the equipped vehicle and in the field of view of the camera is outside of the path of travel of the equipped vehicle and moving toward the path of travel of the equipped vehicle, reduces forward speed of the equipped vehicle to allow the pedestrian to move into and across the path of travel of the forward moving equipped vehicle (see para. 0138). 
With reference to claim 8, Murphy further discloses wherein the control system determines a traffic condition that the equipped vehicle is traveling in (see paras. 0183-0184, move to desired lane), and wherein, responsive to determination of the traffic condition, the control system is operable to control the steering system of the equipped vehicle (see paras. 0183-0184). 
Referring to claim 10, Zagorski further teaches wherein the control controls the steering system of the equipped vehicle to adjust the path of the travel of the equipped vehicle to follow the determined leading vehicle irrespective of the determined lane markings of the road being traveled (see paras. 0028-0029, Figs. 3 and 4 illustrate following a leading vehicle in the same lane without regards to lane markings of the road travelled, see also paras. 0033, 0037 lane discipline may or may not be followed). 
Claims 12 and 17 are rejected based on the citations and reasoning provided above for claim 1. 
Claim 13 is rejected based on the citations and reasoning provided above for claim 8.
Claim 15 is rejected based on the citations and reasoning provided above for claim 10.  
With reference to claim 18, Murphy further discloses wherein the control, after the control has stopped the equipped vehicle responsive to determination that the pedestrian is stationary in the path of travel of the equipped vehicle (see para. 0138), and responsive to determining that the pedestrian has moved out of the path of travel of the equipped vehicle, resumes forward travel (see para. 0138). 
Claim 19 is rejected based on the citations and reasoning provided above for claim 2.  Additionally, the exact speed reduction is not explicitly disclosed by Murphy.  However, the exact speed to be reached is considered an obvious design choice and would have been easily selectable and integrated by one of ordinary skill in the art at the time of the invention based on the motivation to improve a robotic driving system that must recognize and process driving constraints so that it may follow traffic rules, especially in an urban environment, where there is a large presence of road signs, traffic signals, vehicles and pedestrians.  
Claim 20 is rejected based on the citations and reasoning provided above for claim 3.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027) and Zagorski, et al. (U.S. Patent Publication No. 2013/0151058), as applied to claim 10 and 15 above, and further in view of Takahama, et al. (U.S. Patent Publication No. 2007/0030131).  
For claims 11 and 16, Takahama discloses wherein the control system, at least in part responsive to detection of another vehicle indicating an intent to change traffic lanes into the same traffic lane ahead of the equipped vehicle (see paras. 0052, 0059), controls a braking system of the equipped vehicle to decelerate the equipped vehicle to allow for the traffic lane change by the other vehicle (see paras. 0052, 0059).   It would have been obvious to one of ordinary skill in the art to modify Murphy to include the teaching of Takahama based on the motivation to improve an obstacle verification system for predicting the possibility of a preceding object becoming an obstacle in the future.  

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663